Citation Nr: 0101416	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-23 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and osteoporosis of the lumbar spine, to include as 
secondary to steroid medication used in the treatment of the 
veteran's service-connected chronic obstructive pulmonary 
disease (COPD) and asthma.

2.  Entitlement to service connection for a bilateral leg 
disorder, to include claudication, leg tremors, and 
osteoporosis, to include as secondary to steroid medication 
for COPD and asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel
INTRODUCTION

The veteran had active duty from February 1960 to July 1968.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 1998 rating decision 
by the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, determined that new and material evidence sufficient to 
reopen a claim for service connection for COPD/asthma 
(claimed as a respiratory disorder) had not been submitted; 
and denied service connection for degenerative disc disease 
of the lumbar spine and claudication of the legs, to include 
as secondary to treatment for a service-connected respiratory 
disorder.

During the pendency of this appeal, in an August 1999 rating 
decision, the RO granted service connection for COPD and 
asthma, and the veteran's respiratory disorders were rated as 
one disability, with a total (100 percent) schedular rating 
assigned, effective June 17, 1998.  Therefore, this issue is 
no longer in appellate status.  

A review of the claims file shows that in a November 1999 
rating decision, the RO denied service connection for a 
psychiatric disorder as secondary to the veteran's service-
connected COPD, as not well grounded.  During the pendency of 
the veteran's appeal but after the case was forwarded to the 
Board, the Veterans Claims Assistance of Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) became law.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA may, 
on its own motion, readjudicate a claim denied as not well 
grounded during the period beginning on July 14, 1999, and 
ending on the date of the enactment of the Act (November 9, 
2000).   Thus, this issue is referred to the RO for 
appropriate action.





REMAND

First, the Board observes that, in a December 1998 VA Form 
21-4138, Statement in Support of Claim, the veteran asked the 
RO to consider an attached doctor's statement as new and 
material evidence with regard to his claims for service 
connection for stomach and respiratory disorders not reopened 
by the RO in its November 1998 decision.  The Board's finds 
that statement was a notice of disagreement (NOD) to the 
November 1998 rating decision with regard to the veteran's 
claim for service connection for a stomach disorder (peptic 
ulcer disease) and that it was timely filed with the agency 
of original jurisdiction.  See 38 C.F.R. §§ 20.201, 20.300, 
20.301(a), 20.302(a).  However, it does not appear that the 
RO ever issued a statement of the case in response to the 
veteran's December 1998 NOD.  In such cases, the Board is 
required to remand this issue to the RO for issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

As observed above, the VCAA substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claims for secondary service connection for degenerative disc 
disease and claudication.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Besides essentially eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The 
treatment reports, medical examination and etiology opinion 
requested below are in part to comply with this provision.  
The relevant evidence is summarized below.

In an August 1999 rating decision, the RO granted service 
connection for COPD and asthma and assigned a 100 percent 
rating, effective June 17, 1998.  That decision noted that 
the veteran's private treating physician, F. I. K, M. D., had 
opined that the veteran had suffered from asthma since early 
adulthood and that the service medical records showed that 
the veteran had suffered three episodes of bronchitis during 
active duty beginning in September 1965.  The July 1999 VA 
examiner agreed that the pulmonary symptoms noted in service 
were likely the early manifestations of the veteran's current 
respiratory disorder.  

Service medical records show that the veteran complained of, 
and was treated for, a backache in May 1967.  There are no 
complaints or diagnosis of, or treatment for a leg disorder 
in service.  The veteran's June 1968 separation examination 
report shows normal clinical findings for the spine, the 
musculoskeletal and vascular systems, and the lower 
extremities.  In June 1998, the veteran submitted claims for 
service connection for lower spine problems and bilateral leg 
tremors secondary to his claimed respiratory problems, which 
were denied for lack of medical evidence linking those 
disorders to service or to the veteran's respiratory 
disorders.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.310 (2000); Allen v. Brown, 7 
Vet. App. 439 (1995).  Generally, when a veteran contends 
that his service-connected disability has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-7 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).

In an October 1999 statement, Dr. F. I. K. indicated that he 
had treated the veteran for the last seven years for severe 
COPD, treatment for which had required fairly large doses of 
prednisone over the years.  Because of the prednisone use, he 
opined that the veteran had developed osteoporosis with 
weakness, particularly of the bones of the spine and legs, 
which had been documented by X-rays and fit clinically with 
the veteran's low back pain and history of compression 
fractures.

At a January 2000 orthopedic VA examination, the examiner 
noted that the claims file was unavailable but that he had 
reviewed the veteran's medical treatment file apparently back 
to July 1997.  The veteran complained that he was still being 
treated for a breathing problem, had significant periodic 
back pain, and had instability of the legs or an unstable 
gait that often accompanied his back pain.  He indicated that 
sometimes his legs allowed him to go for two or three blocks, 
but at other times the veteran reported his legs wobble so 
badly he can hardly make it across a room.   A cane helped to 
steady his legs a bit.  The veteran stated that pain 
significantly limited his functional ability because his legs 
were so unstable that he  loses coordination.  He recounted 
that he has a history of falls because of his legs giving 
out.  The veteran complained of constant, mild to severe, mid 
and low back pain, which is aggravated by sitting or 
prolonged standing.  On examination, the veteran walked with 
a cane, had a moderate right limp, dressed, undressed, and 
climbed up and down the examination table with sight slowing 
and awkwardness.  He complained of left and right thigh pain 
on shallow squat and pain in the lower legs after squats.  
The veteran was awkward walking on tiptoes, but walking on 
the heels was normal.  Degenerative arthritis of the 
lumbosacral spine was diagnosed and the examiner added that 
the available evidence did not show any other 
patholophysiologic or anatomic disease involving the bones, 
spine or legs.    

At a January 2000 VA spine examination, the examiner noted 
that the veteran could walk normally, although he had a 
slightly wide-based gait.  The veteran could walk heel-to-toe 
without trouble.  Reflexes were brisk and equal in the arms 
and legs.  There were no toe signs or clonus.  Muscle 
strength was normal in the arms and legs and the veteran 
could stand on his toes without difficulty.  There were no 
sensory changes in the arms and legs.  The examiner appeared 
to concentrate his examination on the veteran's arms and 
hands because he had had stroke in 1995 with some left arm 
and facial weakness.  In summary, the examiner felt that the 
veteran's stoke should not be incapacitating or disabling and 
very likely caused him no neurological problems.

The Board observes that neither January 2000 VA examiner 
appeared to have access to the veteran's claims file or to 
his service medical records, nor did either examiner gave 
opinions on the etiology of the veteran's degenerative disc 
disease or whether the veteran did have leg tremors or 
osteoporosis that could have resulted from prolonged 
treatment with steroid medication (prednisone) used in 
treating his service-connected respiratory disorder.  There 
is also no indication in either examination report that the 
question of aggravation was addressed.  In order to give the 
veteran every consideration with respect to the present 
appeal, and to ensure compliance with the VCAA, it is the 
Board's opinion that another comprehensive examination is 
warranted for the purpose of determining whether the 
veteran's back disabilities and any leg disorders that may be 
present were the result of, or was worsened or aggravated by 
his service-connected COPD/asthma.  

The Board's review of the record also indicates that the 
veteran was awarded Social Security Administration (SSA) 
disability in 1979.  The claims file does not reflect an 
attempt by the RO to secure a copy of the SSA's decision 
granting benefits.  Moreover, the record indicates that the 
veteran has been receiving both non-VA and VA treatment for 
his disorders.  Without obtaining and reviewing SSA and VA 
records, the Board cannot be sure that such records might not 
aid in the establishment of entitlement to service 
connection.  See 38 U.S.C. § 5103A(c); see also 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Ivey v. Derwinski, 
2 Vet. App. 320 (1992).  On remand, the RO should request the 
SSA's decision granting benefits, including all available 
supporting medical evidence.  

The Board also notes that, while a private physician (F. I. 
K., M.D.) submitted a statement dated in October 1999 
supporting the veteran's claim that prednisone prescribed for 
his COPD had caused osteoporosis of the spine and bones in 
the legs, there are no treatment records from this physician.  
The RO should secure any relevant medical records that may be 
available.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
The RO should also determine if any additional VA or non-VA 
treatment records are available, as the duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  See 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).



In view of the foregoing, this case is REMANDED for the 
following development:

1. The RO must issue a statement of the 
case addressing the veteran's appeal of 
an RO decision denying his application to 
reopen a claim for service connection for 
a stomach disorder (peptic ulcer 
disease).  The RO should inform the 
veteran that in order to complete the 
appellate process for this matter he 
should submit a timely substantive appeal 
to the RO.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on the application to 
reopen a claim for service connection for 
a stomach disorder, the matter should it 
be returned to the Board.  See 38 
U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2000).

2.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his back and leg disorders.  
After obtaining any necessary 
authorization(s) from the veteran, the RO 
should attempt to secure copies of all 
identified records not already in the 
claims file and associate them with the 
record, to include any treatment records 
from F. I. K., M.D., that may be 
available.  38 C.F.R. § 3.159 (2000).

3.  The RO should also obtain and 
associate with the claims file copies of 
any written decision concerning the 
veteran's claim for disability benefits 
from the Social Security Administration 
and copies of any medical records 
utilized in reaching that decision.

4.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
examination to assess the nature and 
etiology of any back and leg disorders 
and their relationship, if any, to the 
veteran's service-connected COPD/asthma.  
The claims file and a copy of this remand 
must be made available to and be reviewed 
by, the examiner in conjunction with the 
examination, and the examiner should so 
indicate in his report.  In particular, 
the examiner should comment on Dr. 
Kirshbaum's opinion that the veteran's 
use of prednisone over the years for his 
COPD caused him to develop osteoporosis 
with weakness in the bones of the spine 
and legs.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's back and alleged leg 
disorders were caused or aggravated 
(chronically worsened) by his service-
connected COPD/asthma.  Allen, supra.  
All tests and studies deemed necessary 
should be accomplished.

4.  After completion of the above, the RO 
should review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126).  

5.  Thereafter, the RO should 
readjudicate the claims for service 
connection for back and bilateral leg 
disorders, to include as secondary to 
steroid treatment for a service-connected 
disability.  If any benefit sought is 
denied, the veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case, which addresses all additional 
evidence, and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The purposes of this remand are to comply with due process of 
law and to ensure an adequate medical record is available for 
appellate review.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at 
this time.  The appellant and his representative have the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.   Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

